Citation Nr: 0821066	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Entitlement to an increased rating for limitation and painful 
motion, right wrist, hand, and fourth and fifth fingers, 
resulting from laceration, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran had active military service from February 1984 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran seeks an increased rating for his service-
connected right wrist/hand/fingers disability.  He complains 
of constant dull pain and severe pain on occasions, and says 
that his wrist and forearm are so weak that he has problems 
picking up anything above 40 pounds.  He adds that his 
forearm always "appears to be in a constant of fatigue."  

In January 2003 he was accorded a compensation and pension 
(C&P) examination for evaluation of his right wrist injury; 
however, he says that his disability has worsened since that 
time.  

VA regulations provide for reexamination if evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  38 C.F.R. § 3.327.

In November 2007 the Board remanded the matter for additional 
development, including provision to the veteran of a new C&P 
examination.  Review of the record reveals that the veteran 
was apparently scheduled for an examination at a Veterans' 
Affairs Medical Center but failed to show.  A VA social 
worker's note dated in January 2008 advises that the veteran 
was in the county jail in the "incarcerated homeless 
veterans program."  An arrest report obtained by VA in April 
2008 confirmed that the veteran was in jail, and that he had 
been booked on a felony charge in February 2008.  There is no 
evidence in the claims file that any further efforts were 
undertaken by the RO to get the veteran examined.

In Wood v. Derwinski, 1 Vet. App. 190 (1991), the Court 
stated:

. . . those who adjudicate claims of 
incarcerated veterans to be certain that they 
tailor their assistance to the peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same care and 
consideration given to their fellow veterans.

See also Bolton v. Brown, 8 Vet. App. 185 (1995) ( . . . 
"where the Secretary has determined that the veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the "caution" of Wood, 
supra, a remand is required to provide the Secretary with 
another opportunity to fulfill his statutory duty to assist 
this appellant in developing the facts of his claim"); and 
see M21-1MR, Pt. III, Subpart iv, Ch. 3, Sec. A. 

The Court has held that remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  The case must therefore be returned for C&P 
examination in accordance with M21-1MR, Part III, Subpart iv, 
Chapter 3, Section A.  A request should also be made for all 
pertinent medical records compiled during the veteran's 
current incarceration, if any.  38 C.F.R. § 3.159(c)(1).  
Notice to the veteran which informs him of all potentially 
applicable rating criteria for his service-connected right 
wrist/hand/fingers disability should also be sent.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  


Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send a letter to the veteran that 
informs him of all potentially applicable 
diagnostic criteria with regard to his 
claim for an increased rating for his 
service-connected right wrist disability; 
including, but not limited to, 38 C.F.R. § 
4.71a, Diagnostic Codes 5205-5230, 5308; 38 
C.F.R. §§ 4.123, 4.124, and 4.124a, 
Diagnostic Codes 8510-8518; and 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Request medical records dating from 
February 21, 2008, from the Largo Police 
Department.  If the veteran has been 
relocated to another penal facility a 
request should be made for medical records 
from that facility.  Also attain all VA 
treatment records compiled since December 
7, 1999, and associate said with the claims 
file.  

3.  Arrange for the veteran to be examined 
with regard to his claim for an increased 
rating for his service-connected right 
wrist/hand/fingers disability.  See M21-1MR, 
Part III, Subpart iv, Chapter 3, Section A, 
Paragraph 11(d).  A joints examination 
covering the elbow and wrist; a hand, thumb 
and fingers examination; and a muscles 
examination should be provided.  The 
examination report(s) should set forth all 
disabilities (to include nerve damage, 
muscle damage and any orthopedic 
disabilities) found of the fingers, hand, 
wrist and forearm that are related to the 
service-connected right wrist disability.  
If nerve impairment is found, the examiner 
should state which nerve is impaired and 
describe the nature and level of severity of 
the impairment.  All indicated tests 
(including x-rays) must be performed, and 
all findings reported in detail.  Range of 
motion studies are essential.  A complete 
rationale for all opinions proffered  should 
be set forth in the examination report.

4.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



